 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 427 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2004 
Ms. Baldwin (for herself, Mr. McDermott, Mr. Conyers, Mr. Scott of Georgia, Mr. Brown of Ohio, Ms. Kaptur, Mr. Berman, Ms. Lofgren, Mr. Frost, Mr. Capuano, Ms. Lee, Mrs. Jones of Ohio, Mr. Grijalva, Mr. Kucinich, Mr. Rahall, Ms. Slaughter, Mr. Owens, Mr. Honda, Mr. Hoyer, Mr. Thompson of Mississippi, Ms. Jackson-Lee of Texas, Mr. Watt, and Mr. Sanders) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued in honor of Charles Hamilton Houston. 
  
Whereas Charles Hamilton Houston was the first African American to earn a Doctor of Juridical Science degree from Harvard University and the first African American to serve as editor of the Harvard Law Review; 
Whereas Charles Hamilton Houston, while serving as vice dean of Howard Law School, made that institution a training ground for African American lawyers to challenge segregation through the legal system; 
Whereas Charles Hamilton Houston was the mentor, law professor, and one-time supervising attorney of former Supreme Court Justice Thurgood Marshall, and, according to the late Justice Marshall, laid the groundwork for the 14th amendment equal protection cases establishing the unconstitutionality of racial segregation and discrimination; 
Whereas Charles Hamilton Houston served as the first full-time paid special counsel to the National Association for the Advancement of Colored People, in which capacity he crafted the strategy for ending segregation in schools and successfully argued precedent-setting cases; 
Whereas Charles Hamilton Houston has been honored with the naming of awards, medallions, symposia, public schools, professional organizations, and other voluntary associations by citizens of the District of Columbia, California, the Commonwealths of Virginia and Massachusetts; faculty, students, and alumni of Amherst College, Harvard Law School, and Howard Law School; and national and local bar associations across the length and breadth of this Nation; 
Whereas Charles Hamilton Houston dedicated his life to achieving justice and putting an end to racial segregation; and 
Whereas Charles Hamilton Houston was one of the architects of the civil rights movement: Now, therefore, be it 
 
That  
it is the sense of the Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service in honor of Charles Hamilton Houston; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a postage stamp be issued. 
 
